--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 1
 TO
RECEIVABLES SALE AGREEMENT
 
THIS AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT (this “Amendment”) is entered
into as of the 2nd day of October, 2017 (the “New Originator Effective Date”),
by and among Sensient Natural Ingredients LLC, a Delaware limited liability
company (“SNI”), and Sensient Colors LLC, a Delaware limited liability company
(“Colors”, and together with SNI, the “Existing Originators”),    Sensient
Flavors LLC, a Delaware limited liability company (the “New Originator”), and
Sensient Receivables LLC, a Delaware limited liability company (the “Buyer”).
 
RECITALS
 
WHEREAS, the Existing Originators and the Buyer are parties to that certain
Receivables Sale Agreement, dated as of October 3, 2016 (the “Existing Sale
Agreement” and, as amended hereby and from time to time hereafter amended,
restated or otherwise modified, the “Sale Agreement”);
 
WHEREAS, the New Originator (together with the Existing Originators, the
“Originators”) wishes to become a party to the Sale Agreement and to sell its
Receivables and Related Security to the Buyer pursuant thereto; and
 
WHEREAS, the Originators and the Buyer wish to amend the Sale Agreement as
hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.         Definitions.  Capitalized terms used and not otherwise defined herein
are used with the meanings attributed thereto in the Sale Agreement.  From and
after the New Originator Effective Date, the term “Originator” or “Originators”
in the Sale Agreement shall mean and include the New Originator.
 
2.         Sale of Receivables and Related Security by the New Originator.
 
(a)       Pursuant to the Sale Agreement, effective as of the New Originator
Effective Date, in consideration for the Purchase Price and upon the terms and
subject to the conditions set forth in the Sale Agreement, the New Originator
hereby sells, assigns, transfers and otherwise conveys to the Buyer, without
recourse (except to the extent expressly provided in the Sale Agreement), and
the Buyer hereby purchases from the New Originator, all of the New Originator’s
right, title and interest in and to all Receivablesexisting as of the close of
business on September 30, 2017 and all Receivables thereafter arising through
and including the Termination Date, together, in each case, with all Related
Security relating thereto and all Collections thereof.  In accordance with the
preceding sentence, on the New Originator Effective Date, the Buyer shall
acquire all of the New Originator’s right, title and interest in and to the
Receivables originated by it, together with all Related Security relating
thereto and all Collections thereof (collectively, the “New Originator
Receivables Assets”).  The Buyer shall be obligated to pay the Purchase Price
for the New Originator Receivables Assets in accordance with Section 1.2 of the
Sale Agreement.
 
1

--------------------------------------------------------------------------------

(b)       It is the intention of the parties hereto that the transfer of
Receivables by the New Originator in accordance with Section 2(a) of this
Amendment shall constitute a true sale, which sale is absolute and irrevocable
and provides the Buyer with the full benefits of ownership of the New Originator
Receivables Assets.  Except for the Purchase Price Credits owed pursuant to
Section 1.3 of the Sale Agreement, such transfer of New Originator Receivables
Assets is made without recourse to the New Originator for losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy,
lack of creditworthiness or other financial or credit condition of the related
Obligor resulting in the inability to pay in respect of an Obligor; provided,
however, that (i) the New Originator shall be liable to the Buyer for all
representations, warranties, covenants and indemnities made by it pursuant to
the terms of this Amendment and the Sale Agreement, and (ii) such transfer does
not constitute and is not intended to result in an assumption by the Buyer or
any assignee thereof of any obligation of the New Originator or any other Person
arising in connection with the New Originator Receivables Assets or any other
obligations of the New Originator.  In view of the intention of the parties
hereto that the purchase of the New Originator Receivables Assets shall
constitute a true sale thereof, rather than a loan secured thereby, the New
Originator agrees that it will, on or prior to the New Originator Effective Date
and in accordance with Section 4.1(e)(ii) of the Sale Agreement, either (A)
include a notation in its master data processing records relating to the
Receivables to indicate that its Receivables are “SOLD RECEIVABLES,” or (B) mark
or program its customer master table so that all reports printed therefrom
relating to its Receivables will contain  “SOLD RECEIVABLES”  in the title of
such report.
 
3.         Characterization.
 
If, notwithstanding the intention of the parties expressed in Section 2(b) of
this Amendment, the transfer by the New Originator to the Buyer of New
Originator Receivables Assets in accordance with this Amendment shall be
characterized in any manner other than a true sale or such transfer for any
reason shall be ineffective or unenforceable, then this Amendment and the Sale
Agreement shall be deemed to constitute a security agreement under the
applicable UCC and other applicable law.  For this purpose and without being in
derogation of the parties’ intention that such transfer shall constitute a true
sale and absolute assignment thereof, the New Originator hereby grants to the
Buyer a security interest in all of the New Originator’s right, title and
interest in, to and under the New Originator Receivables Assets and all proceeds
thereof, whether existing as of the close of business on September 30, 2017 or
thereafter arising through and including the Termination Date (the New
Originator’s “Originator Collateral”), to secure the prompt and complete payment
of a loan deemed to have been made by the Buyer to the New Originator in an
amount equal to the aggregate Purchase Price therefor, together with all other
obligations of the New Originator hereunder or under the Sale Agreement, which
security interest, the New Originator hereby represents and warrants, is valid,
duly perfected and prior to all Adverse Claims.  The Buyer and its assigns shall
have, in addition to the rights and remedies which they may have under the Sale
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.
 
2

--------------------------------------------------------------------------------

4.         Representations and Warranties of the New Originator.
 
The New Originator hereby represents and warrants to the Buyer, solely as to
itself and its Originator Collateral, on the New Originator Effective Date and
on each date on which a Receivable of the New Originator comes into existence
prior to the Termination Date:
 
(a)       Existence and Power.  The New Originator is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and is duly licensed or qualified to transact business in
all jurisdictions where the character of the property owned or leased or the
nature of the business transacted by them makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified (i) will not
permanently preclude the New Originator from maintaining any material action in
any such jurisdiction even though such action arose in whole or in part during
the period of such failure, and (ii) will not result in any other Material
Adverse Effect.  The New Originator has all requisite power and authority,
limited liability company or otherwise, to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, the Transaction Documents.
 
(b)       Authorization of Sales; No Conflict as to Law or Agreements.  The
execution, delivery and performance by the New Originator of the Transaction
Documents to which it is a party, the sales and, as applicable, contributions of
Receivables hereunder, the acceptance of the Subordinated Notes and the
consummation of the transactions contemplated in the Sale Agreement and the
other Transaction Documents to which the New Originator is a party, have been
duly authorized by all necessary limited liability company action and do not and
will not (i) require any consent or approval of the equityholder(s) of the New
Originator, or any authorization, consent, approval, order, filing, registration
or qualification by or with any governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, each of which has been
obtained and is in full force and effect except for the filings or notices as
may be necessary to perfect the sale to the Buyer pursuant to the Sale
Agreement, (ii) violate any provision of any law, rule or regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System and Section 7 of the Exchange Act or any regulation promulgated
thereunder) or of any order, writ, injunction or decree presently in effect
having applicability to the New Originator or of the Organizational Documents of
the New Originator, (iii) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other material agreement, lease
or instrument to which the New Originator is a party or by which it or its
properties may be bound or affected, or (iv) result in, or require, the creation
or imposition of any Lien or other charge or encumbrance of any nature upon or
with respect to any of the assets now owned or hereafter acquired by the New
Originator except, with respect to clauses (i), (ii) and (iv) above, where the
failure to so comply with any of the foregoing could not reasonably be expect to
have a Material Adverse Effect.
 
(c)       Legal Agreements.  The Sale Agreement and each of the other
Transaction Documents to which the New Originator is a party constitute the
legal, valid and binding obligations of the New Originator, enforceable against
it in accordance with their respective terms, except to the extent that such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by general equitable
principles.
 
(d)       Regulation U.  The New Originator is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the Purchase Price paid to the New Originator will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.
 
3

--------------------------------------------------------------------------------

(e)       Investment Company Act.  The New Originator is not required to
register as an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, or any successor statute.
 
(f)        Solvency.  The New Originator is and, upon the making of the sale of
the New Originator Receivables Assets will be Solvent.
 
(g)       Anti-Terrorism; Anti-Money Laundering; Anti-Corruption Laws.  The New
Originator is not, nor to its knowledge, is any of its Affiliates (i) an “enemy”
or an “ally of the enemy” within the meaning of Section  2 of the Trading with
the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) in
violation of (A) the Trading with the Enemy Act, (B) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V) or any enabling legislation or executive order relating thereto or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”) or (iii) a
Sanctioned Person.  No part of the proceeds of any Cash Investment hereunder
will be unlawfully used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country, or in any other manner that will result in any
violation by any Person (including the Purchaser) of any Anti-Terrorism Laws. 
The New Originator has implemented and maintains in effect policies and
procedures designed to ensure compliance by the New Originator and its
directors, officers, employees and agents in all material respects with
Anti-Corruption Laws and applicable Sanctions, and the New Originator and, to
its knowledge, its directors, officers, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
 
(h)       Places of Business and Locations of Records.  The New Originator’s
principal place of business, chief executive office and the other locations (if
any) where its Records are located are at the addresses listed on Exhibit II or
such other locations of which the Buyer (and the Purchaser as its assignee) have
been given prior notification in jurisdictions where all action required to
maintain the perfection of the Buyer’s and the Purchaser’s interests in the
Receivables Assets has been taken and completed.  The New Originator’s Federal
Employer Identification Number is correctly set forth on Exhibit II.
 
(i)        Collections.  The New Originator has directed the Obligors on its
Receivables to make payments thereon to a Lock-Box, a Lock-Box Account or a
Collection Account that is listed on Exhibit IV to the RPA.  The New Originator
has not granted any Person (other than the Buyer, the Servicer and their
respective assigns) access to or control of any such Lock-Box, Lock-Box Account
or Collection Account, or the right to take dominion and control of any such
Lock-Box, Lock-Box Account or Collection Account at a future time or upon the
occurrence of a future event.  To the extent that funds other than Collections
are deposited into any Collection Account or Lock-Box Account, the New
Originator or the Servicer can promptly trace and identify which funds
constitute Collections.
 
(j)        Names.  Except as stated on Annex A hereto, in the five (5) years
prior to the New Originator Effective Date, the New Originator has not used any
legal names, trade names or assumed names other than the name in which it has
executed this Amendment.
 
4

--------------------------------------------------------------------------------

(k)        Ownership of the New Originator.  The Performance Guarantor owns,
directly or indirectly, 100% of the issued and outstanding membership interests
of the New Originator, free and clear of any Lien. The New Originator’s
membership interests are validly issued and there are no options, warrants or
other rights to acquire membership interests of the New Originator.
 
(l)        Good Title.  Immediately prior to or contemporaneously with each sale
or contribution hereunder, the New Originator shall be the legal and beneficial
owner of all of its existing Receivables and the Related Security with respect
thereto, free and clear of any Lien except as created by the Transaction
Documents and except for Permitted Liens.
 
(m)       Perfection.  Assuming the filing of the financing statement approved
by the New Originator on the date hereof, the Sale Agreement, together with such
financing statement, is effective to create in favor of the Buyer, a valid and
perfected Security Interest in the New Originator’s Originator Collateral, free
and clear of any Lien except as created by the Transactions Documents and except
for Permitted Liens.
 
(n)       Compliance with Credit and Collection Policy.  The New Originator has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated by it and the related Contract.
 
(o)       Payments to the New Originator.  With respect to each Receivable
created by the New Originator, the Buyer has given reasonably equivalent value
to the New Originator in consideration therefor and such transfer was not made
for or on account of an antecedent debt.  No transfer by the New Originator of
any Receivable under the Sale Agreement is or may be voidable under any section
of the Federal Bankruptcy Reform Code.
 
(p)       Enforceability of Contracts.  Each Contract with respect to each
Receivable originated by the New Originator is effective to create, and has
created, a valid and binding obligation of the related Obligor to pay the
Outstanding Balance of such Receivable created thereunder and any accrued
interest thereon, enforceable against such Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
 
5.         Amendments.  The Existing Sale Agreement is hereby amended as
follows:
 
(a)       The preamble to the Existing Sale Agreement is hereby amended and
restated in its entirety to read as follows:
 
THIS RECEIVABLES SALE AGREEMENT, dated as of October 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and among Sensient Natural Ingredients LLC, a Delaware
limited liability company (“SNI”), Sensient Flavors LLC, a Delaware limited
liability company (“Flavors”), and Sensient Colors LLC, a Delaware limited
liability company (“Colors”, and together with SNI and Flavors, the
“Originators”), and Sensient Receivables LLC, a Delaware limited liability
company (the “Buyer”).  Unless defined elsewhere herein, capitalized terms used
in this Agreement shall have the meanings assigned to such terms in Exhibit I
attached hereto (or, if not defined in Exhibit I attached hereto, the meanings
assigned to such terms in Exhibit I to the Purchase Agreement).
 
5

--------------------------------------------------------------------------------

(b)          The definition of “Initial Cutoff Date” set forth in Exhibit I to
the Existing Sale Agreement is hereby amended and restated in its entirety to
read as follows:
 
“Initial Cutoff Date” means (i) as to SNI and Colors, August 31, 2016, and (ii)
as to Flavors, September 30, 2017.
 
(c)          Any reference in the Existing Sale Agreement to “either of the
Originators” and “neither of the Originators” is hereby replaced with “any of
the Originators” and “none of the Originators,” respectively.
 
(d)          Exhibit II to the Existing Sale Agreement is hereby amended and
restated in its entirety to read as set forth on Annex A hereto.
 
(e)          Exhibit III to the Existing Sale Agreement is hereby amended to
delete “October 3, 2016” where it appears and to substitute in lieu thereof
“________, 20__.”
 
(f)          Schedule A to the Existing Sale Agreement is hereby amended and
restated in its entirety to read as set forth on Annex B hereto.
 
6.         Effect of Amendment.  Except as specifically amended hereby, the
Existing Sale Agreement and all exhibits and schedules attached thereto shall
remain in full force and effect.  This Amendment shall not constitute a novation
of the Sale Agreement, but shall constitute an amendment to the Existing Sale
Agreement and the exhibits thereto noted above.
 
7.         Conditions Precedent.  Effectiveness of this Amendment is subject to
the prior or contemporaneous satisfaction of each of the following conditions
precedent:
 
(a)       Wells shall have received: (i) counterparts hereof, duly executed by
each of the parties hereto and consented to by the Purchaser, and (ii)
counterparts of Amendment No. 1 to the RPA and Performance Undertaking, together
with all other documents required thereunder.
 
(b)       Each of the representations and warranties contained in Section 4 of
this Amendment shall be true and correct.
 
8.         Representations and Warranties.  Each of SNI and Colors hereby
represents and warrants to Buyer and the Purchaser that each of the
representations and warranties made by it or on its behalf in the Sale Agreement
were true and correct when made and are true and correct, in all material
respects, on and as of the date of this Amendment with the same full force and
effect as if each of such representations and warranties had been made by it on
the date hereof and in this Amendment.  The representations and warranties set
forth above shall survive the execution of this Amendment.
 
9.         CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT TO THE EXTENT
THAT THE PERFECTION OF THE BUYER’S SECURITY INTEREST IN THE COLLATERAL OR
REMEDIES HEREUNDER IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.
 
6

--------------------------------------------------------------------------------

10.       CONSENT TO JURISDICTION.  EACH OF THE PARTIES HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT, AND EACH OF THE PARTIES HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE PURCHASER TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN
THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY ORIGINATOR
AGAINST THE PURCHASER OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.
 
11.       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, THE SALE AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
 
12.       Binding Effect.  Upon execution and delivery of a counterpart hereof
by each of the parties hereto, and the satisfaction of the conditions precedent
set forth in Section 7 hereof, this Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
 
13.       Counterparts; Severability; Section References.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Amendment.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of a signature page to this Amendment.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
<Signature pages follow>
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.



 
SENSIENT NATURAL INGREDIENTS LLC,
 
as an Originator
         
By:
 
/s/ Bradley M. Conners
   
Name:
Bradley M. Conners
   
Title:
Assistant Secretary
           
SENSIENT COLORS LLC,
 
as an Originator
         
By:
 
/s/ Leroy C. Watson
   
Name:
Leroy C. Watson
   
Title:
Vice President
           
SENSIENT FLAVORS LLC,
 
as the New Originator and as an Originator
         
By:
 
/s/ Jeffrey T. Makal
   
Name:
Jeffrey T. Makal
   
Title:
Vice President
 

 
8

--------------------------------------------------------------------------------

SENSIENT RECEIVABLES LLC, as the Buyer
           
By:
 
/s/ Kimberly Chase
   
Name:
Kimberly Chase
   
Title:
President
 

 
The undersigned hereby consents to the foregoing Amendment:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
     
By:
 
/s/ Eero Maki
 
 Name:
Eero Maki
 
 Title:
Managing Director
 

 
9

--------------------------------------------------------------------------------

Annex A
 
Exhibit II
 
 Jurisdiction of Organization; Principal Place of Business; Chief Executive
Office; Other Location(s) of Records; Federal Employer Identification Number;
Other Names
 
Company
FEIN
Jurisdiction
of
Organization
Principal Place
of Business
Chief
Executive
Office and
Locations of
Records
Other/Prior
Legal and Trade
Names
(During the 5
years prior to
the Closing
Date)
Sensient Natural Ingredients LLC
 
39-1743378
Delaware
151 S. Walnut Street
Turlock, CA  95381-1524
151 S. Walnut Street
Turlock, CA  95381-1524
Sensient Dehydrated Flavors LLC until April 11, 2013
 
Sensient Colors LLC
13-5185700
Delaware
2515 N. Jefferson Ave.
St. Louis, MO, 63106-1903
2515 N. Jefferson Ave.
St. Louis, MO, 63106-1903
n/a
Sensient Flavors LLC
39-0561070
Delaware
2800 W Higgins Road, Suite 900
Hoffman Estates, IL 60169
2800 W Higgins Road, Suite 900
Hoffman Estates, IL 60169
n/a

 
10

--------------------------------------------------------------------------------

Annex B
 
Schedule A
 
 Documents to be Delivered to Buyer
 
 on or Prior to the Closing Date and/or the New Originator Effective Date (as
applicable)
 
SENSIENT TECHNOLOGIES CORPORATION
 
- - -
 
CLOSING AND AMENDMENT NO. 1 CHECKLIST
 
- - -
 
TRADE RECEIVABLES SECURITIZATION, AS AMENDED BY AMENDMENT NO. 1
 
Closing Date:  October 3, 2016
 
New Originator Effective Date:  October 2, 2017
 
PARTIES


“Purchaser”
 
Wells Fargo Bank, National Association, a national banking
association (“Wells”).
“Performance Guarantor”
 
Sensient Technologies Corporation, a Wisconsin corporation (“STC”)
“Originators”
 
 
Sensient Natural Ingredients LLC, a Delaware limited liability company, and 
Sensient Colors LLC, a Delaware limited liability company
Sensient Flavors LLC, a Delaware limited liability company
“Servicer”
 
STC
“SPE”
 
Sensient Receivables LLC,  a Delaware limited liability company
“B&T”
 
Barnes & Thornburg LLP, US counsel to the Purchaser
“Company Counsel”
 
Allen & Overy LLP (“A&O”), counsel to the Performance Guarantor, the
Originators, the Servicer and the Seller.

 
11

--------------------------------------------------------------------------------

DOCUMENT
 
1.
Receivables Sale Agreement dated the Closing Date (“RSA”)
 
(i)
Amendment No. 1 to RSA dated the New Originator Effective Date      
2.
Receivables Purchase Agreement (“RPA”) dated the Closing Date
 
(i)
Amendment No. 1 to RPA and Performance Undertaking, dated the New Originator
Effective Date      
3.
Performance Undertaking executed by the Performance Guarantor in favor of the
SPE (and assigned to the Purchaser under the RPA) dated the Closing Date
4.
Subordinated Note by SPE in favor of each of the Originators dated the Closing
Date or the New Originator Effective Date, as applicable
5.
Servicer Report for Month Ended at least 30 days prior to the Closing Date or
New Originator Effective Date
6.
Control Agreements (Wells and Bank of America)
 
(i)
Amendment No. 1 to Wells Control Agreement
7.
Most Recent Compliance Certificate delivered under the Senior Credit Agreement
8.
Assistant Secretary’s or Secretary’s Certificate of SPE, Performance Guarantor
and each Originator, dated as of the Closing Date (or solely in the case of the
New Originator, the New Originator Effective Date)
 
 
Exhibit A – Certificate of Incorporation/Formation
 
 
Exhibit B – Good Standing Certificate(s)
 
Exhibit C – LLC Agreement/By-laws/Management Agreement
 
Exhibit D – Resolutions
 
Exhibit E – Incumbency and Signatures
9.
Pre-filing UCC/Judgment/Tax Lien Search Reports for each Originator
   
10.
UCC-1 Financing Statement naming each Originator as Debtor/Seller, SPE as
original Secured Party/Purchaser and Purchaser as total assignee
   
11.
“All assets” UCC-1 Financing Statement naming SPE as Debtor/Seller and Purchaser
as Secured Party/Purchaser
   
12.
Amended and Restated Fee Letter
 
13.
Opinion(s) of in-house counsel
 
14.
“Corporate” and enforceability opinions covering Performance Guarantor,
Servicer, each of the Originators and SPE
 
15.
Security interest opinion(s)
 
16.
“True sale/contribution” and “substantive non-consolidation” opinions
 
17.
Back-up Officer’s Certificates for Legal Opinions
   

 
 
12

--------------------------------------------------------------------------------